Maxwell, J.,
dissenting.
I am unable to give my assent to tbe decision of the majority of the court, for the following among other reasons. It appears from the record that in 1865, one Thomas R. Hare, being the owner of the w. J of the s. w. J of sec. 28, t. 2 n., r. 15 e., and the s. of the n. e. of sec. 32, in the same township and range, executed a warranty deed for an undivided half of the same, and delivered it to his wife, Mary J. Hare. The consideration named in the deed is $300. Soon afterwards the parties were divorced. In 1870, Hare executed a power of attorney to one Hirn, authorizing him to sell “ all and singular my real and personal property situated in Richardson county,” etc. Under this power of attorney the deed in question was made. Now even if the common law rule prevails, that the deed was void, still, excepting creditors, no one could avoid it but the grantor. He may have regarded it as valid, and probably did. The deed to Mrs. Hare was in proper form and was on record, and was notice to all the world of whatever rights she possessed under the deed. The question whether he intended to disaffirm his deed to his wife by the execution of the power of attorney is a question of fact to be determined by the court ór a jury. But even if the deed was void at law, and Hare intended to convey the land by the power of attorney, still the action ought not to be dismissed. A deed from a husband to his wife was void at common law, because the husband and wife were considered one person and that' person the husband. A conveyance from a husband to his wife therefore was a conveyance to himself, and passed no title. And the courts of common law had no power to grant equitable relief. If that was sought, resort must be had to a court of equity. Courts of equity, while fully recognizing the marriage relation, treat the husband and wife as distinct persons, capable of entering into contracts with each other and of holding property sepiarate *151'and distinct. Whenever, therefore, any equitable ground for relief has existed in favor of the wife her rights have been protected in the same manner as though she was unmarried. And such has been the rule in this state: In First National Bank v. Bartlett, 8 Neb.,. 326, a quit claim deed from Bartlett to his wife was sustained upon the ground that the money that purchased the property belonged to the wife. No new deed was required, nor a decree for a new deed, but the equities of the case being in favor of the wife the deed was sustained. The rule is that equity will uphold a conveyance from husband to a wife, although no trustee has been interposed to hold for her use, whenever any sufficient cause, such as a valuable consideration, is shown in favor of the wife. Wallingford v. Allen, 10 Peters, 583. Dale v. Lincoln, 62 Ill., 22. Majors v. Everton, 89 Ill., 56. 31 Am. Rep., 65. Boone on R. P., § 282. In this ease a valuable consideration is clearly shown, and where such is the case courts of equity do not at the present time require the wife to go into court to reform the deed. An examination of the principal case case cited in support of the majority opinion will show that the deed was sustained in equity, notwithstanding a second deed had been made to another party by the husband. The principal case relied upon in the majority opinion therefore does not seem to sustain the decision in this case. In my view, great injustice has been done, and I respectfully dissent from the conclusions reached.